            CASE 0:18-cv-03025-JNE-ECW Document 166 Filed 07/07/20 Page 1 of 1

MINNESOTA OFFICE                                                                      CALIFORNIA OFFICE
CANADIAN PACIFIC PLAZA                                                                      600 B STREET
120 S. 6TH ST., STE 2600                                                                     17TH FLOOR
MINNEAPOLIS, MN 55402                                                                SAN DIEGO, CA 92101




                                         DANIEL J. NORDIN
                                    dnordin@gustafsongluek.com
                              TEL (612) 333-8844 • FAX (612) 339-6622
                                         MINNESOTA OFFICE
                                              July 7, 2020

      VIA ECF
      The Honorable Joan N. Ericksen
      United States District Court
      District of Minnesota
      300 South Fourth Street
      Minneapolis, Minnesota 55415

             Re:    Ciofoletti, et al. v. Securian Financial Group, Inc., et al.
                    Case No.: 0:18-cv-03025

      Dear Judge Ericksen:

              I write on behalf of Plaintiffs in response to Defendant Shurwest, LLC’s
      (“Shurwest”) July 2, 2020 letter to express three brief points. First, Plaintiffs do not view
      their July 1, 2020 letter qualifies as a “memorandum of law”. Second, Plaintiffs received
      permission from the Court’s clerk on June 25, 2020, to file the July 1 letter. Third,
      Plaintiffs do not object to Shurwest filing a letter of comparable length to Plaintiffs’ July
      1 letter. Had counsel for Shurwest contacted Plaintiffs’ counsel prior to Shurwest filing
      its July 2 letter, Plaintiffs would have responded that they had no objection to Shurwest
      filing a responsive letter.

                                                     Sincerely,
                                                     GUSTAFSON GLUEK PLLC

                                                      s/Daniel J. Nordin
                                                     Daniel J. Nordin

      DJN/sam

      cc:    Counsel of Record (via ECF)
